Citation Nr: 0009410	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  93-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven

INTRODUCTION

The veteran had active military service from August 1955 to 
August 1959 and from August 1961 to August 1965.  He also had 
additional periods of service in the National Guard and 
Reserves, including from January 18 to August 21, 1955, from 
May 1976 to May 1979, and from September 5, 1979 to March 4, 
1987, with active duty for training periods including from 
June 18 to July 2, 1955; June 26 to June 27, 1976; March 26 
to April 9, 1977; September 12 to September 30, 1978; March 
23 to April 6, 1985; and August 13 to August 24, 1985.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1990 decision of the RO.

In October 1995, the Board remanded the case for further 
development.

In June 1998, the Board denied the veteran's claims of 
service connection for tinnitus and melorheostosis of the 
right fibula and denied a claim for increased rating for the 
service-connected hemorrhoids.  The Board also remanded the 
claims of service connection for bilateral hearing loss and 
lumbosacral spine disorder for further development.

The Board notes that the RO granted service connection for 
kidney stones and residual scars of the face and chest; 
granted an increased rating of 20 percent for the service-
connected right tibial malleolus; denied increased ratings 
for the service-connected dermatophytosis, pedis cruris and 
onychomycosis; denied service connection for flat feet; 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for chronic 
liver disability; and denied compensation under 38 U.S.C. 
§ 1151 for residuals of head injury.  As a substantive appeal 
has not been submitted relative to these issues, they are 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  No competent evidence has been presented to show that the 
veteran currently is suffering from a lumbosacral spine 
disorder due to disease or injury incurred in or aggravated 
by service.

2.  No competent evidence has been presented to show that the 
veteran currently is suffering from bilateral hearing loss 
due to disease or injury incurred in or aggravated by 
service.



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a 
lumbosacral spine disorder has not been presented.  
38 U.S.C.A. §§  1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  A well-grounded claim of service connection for bilateral 
hearing loss has not been presented.  38 U.S.C.A. §§  1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the service medical records shows that, 
on enlistment examination in August 1955, the veteran's spine 
and ears were reported to be clinically normal.  His hearing 
was reported to measure 15/15, bilaterally, and the veteran 
indicated that he had never had ear trouble, arthritis or 
bone, joint or other deformity.  On discharge examination in 
August 1959, the veteran's spine and ears were reported to be 
clinically normal and his hearing was reported to measure 
15/15, bilaterally.  On enlistment examination in August 
1961, the veteran's ears and spine were reported to be 
clinically normal.  His hearing was reported to measure 
15/15, bilaterally.  The veteran indicated that he had never 
had ear trouble, arthritis or bone, joint or other deformity.  
In January 1962, the veteran was reported to have had low 
back pain for the previous three weeks.  He was reported to 
have no paravertebral muscle spasm and x-ray studies were 
reported to be negative.  On a subsequent examination, the 
veteran was reported to feel much better and not to have pain 
any longer.  In March 1965, the veteran was reported to have 
worked in a flight line area for three years and to have had 
noise exposure to jet engines.  He was reported to have worn 
ear protection.  On an authorized audiological evaluation, 
pure tone thresholds, in decibels, when converted to ISO 
(ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
25
30
35
LEFT
30
15
20
30
30

On discharge examination in June 1965, the veteran's ears and 
spine were reported to be clinically normal.  On an 
authorized audiological evaluation, pure tone thresholds, in 
decibels, when converted to ISO (ANSI) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
10
5
5
10
20

The veteran indicated that he had never had ear trouble, 
arthritis or bone, joint or other deformity.


On VA examination in July 1967, the veteran was reported to 
have normal external auditory canals and no hearing 
disability was found.  He was also reported to have no 
significant musculoskeletal abnormalities.

In October 1975, VA x-ray studies were reported to fail to 
visualize, in part, any significant lesions of the lumbar 
spine.

On an authorized audiological evaluation from Sharpe Army 
Depot in February 1976, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
15
LEFT
15
15
15
25
45

On VA examination in December 1976, the veteran was reported 
to have normal hearing and his drums were intact.  He was 
reported to have mild lumbar lordosis and fair range of 
motion of the lumbar spine, with no tenderness.  An x-ray 
study of the lumbar spine revealed moderate degenerative 
arthritic changes of the lumbar spine.  The veteran was 
diagnosed, in part, with degenerative arthritis of the lumbar 
spine.

On an examination from the Army Reserves in September 1979, 
the veteran's ears and spine were reported to be clinically 
normal.  On an authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
20
LEFT
5
5
10
15
30

The veteran indicated that he had never had ear trouble, 
arthritis, or bone, joint or other deformity.

On an examination from the Army Reserves in January 1984, the 
veteran's ears and spine were reported to be clinically 
normal.  On an authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
N/A
25
LEFT
5
10
10
N/A
50

The veteran indicated that he had never had ear trouble, 
arthritis or bone, joint or other deformity.

On a January 1985 audiological evaluation from the veteran's 
period of service in the Army Reserves, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
30
LEFT
15
10
15
45
55

The audiometry was reported to have been established prior to 
the veteran's initial duty in hazardous noise areas.  He was 
noted to have a reduction in auditory acuity.

In December 1986, private medical records from Aziz Kamali, 
M.D., reported that the veteran presented himself with a 
chief complaint of back pain.  The veteran was reported to 
deny a history of past medical problems.  The right 
paraspinal area was reported to be tender and there was right 
costovertebral angle tenderness present.  The veteran was 
assessed with right back pain, rule out muscle spasm vs. 
kidney stone, and obesity.

In July 1990, a private medical record from Aziz Kamali, 
M.D., reported that the veteran carried the diagnosis of 
chronic back pain.  The veteran was reported most likely to 
have spinal stenosis at the L3-4 level.

In July 1990, a private medical record from Benjamin I. 
Winick, M.D., reported that the veteran had been a patient of 
his from 1966 to September 1988.  The veteran was reported to 
have presented himself for treatment of the lumbar spine in 
1966.  Dr. Winick reported that he had been unable to locate 
further medical records of the veteran.

In July 1990, a private medical record from Ernest J. Vasti, 
M.D., reported that the veteran complained of low back pain.  
The veteran reported that this condition had affected him 
since 1962 when he fell off a ladder in service and strained 
his back.  He was reported to have lumbosacral range of 
motion limited to 45 degrees on forward flexion.

In July 1990, a VA outpatient treatment record assessed the 
veteran with obesity and chronic low back pain, with 
exacerbation in the past one to seven months.

In September 1990, VA outpatient treatment records reported 
that the veteran had chronic back pain.  The veteran reported 
that he had injured his back in 1962.  He was assessed, in 
part, with chronic back pain.

In October 1990, a VA outpatient treatment record reported 
that, in 1963, the veteran fell out of a B-52 and had back 
injuries.

In January 1991, a VA outpatient treatment record reported 
that the veteran had decreased hearing of the left ear.  On a 
subsequent record, the veteran was reported to have struck 
his head in November 1990 in the frontal parietal area.  He 
was assessed with left tinnitus secondary to head trauma.

In April 1991, a private medical record from Doctors Medical 
Center revealed a magnetic resonance imaging (MRI) impression 
of a herniated disc at L5-S1 posterolaterally on the left 
compressing the S1 root.

During a hearing at the RO in April 1991, the veteran 
indicated that Dr. Winick had turned over his medical records 
to Dr. Kamali.  The veteran reported that, when he was first 
treated by Dr. Winick, his back had gone out while he was 
washing his car and that he had been prescribed a shot, heat 
pads and heat compresses.  He reported that he wore a back 
brace and that he had worn one during the late 1960's and 
early 1970's.  He reported that, in 1985, he had been 
reported by Sharpe Army Depot to have a reduction in hearing 
when he was on active duty in the reserves and that this was 
the basis for his claim of service connection for hearing 
loss.  He reported that his hearing loss was due to exposure 
to jet engine noise in service.

In May 1991, a private medical statement by Benjamin I. 
Winick, M.D., reported that the veteran had been a patient of 
his from 1966 to 1988 and had presented himself for treatment 
of the lumbar spine in 1966.  The veteran was reported to 
have been prescribed medication.

In May 1991, a VA outpatient treatment record reported that a 
recent MRI had revealed a herniated disc at L4-5 with 
degenerative joint disease and bulging discs.

During a hearing before this Member of the Board in August 
1993, the veteran reported that he had ringing in both ears.  
He reported that he had arthritis of the lumbosacral spine 
that had arisen from a fall he had had in service in 1962.  
He reported that he currently had a herniated disc and that 
his hearing loss was due to exposure to jet engine noise 
while conducting preflight checks on B-52's during his second 
period of service from 1961 to 1965.  

In April 1994, a VA outpatient treatment record diagnosed the 
veteran with herniated nucleus pulposus of the lumbar spine.

In July 1994, a VA outpatient treatment record noted the 
veteran's history of problems with his back for the past 30 
years.  His history of back pain was noted to have begun with 
an aircraft injury in 1962.  He was reported to have had a 
MRI scan in 1991 which showed disc disability at L4-5.

In August 1995, a VA audiological evaluation revealed that 
the veteran had mild sensorineural hearing loss at 1000 Hz. 
and mild to moderate sensorineural hearing loss between 3000 
and 8000 Hz.  His left ear was reported to have moderate to 
severe sensorineural hearing loss between 3000 and 8000 Hz.

On a VA audio examination in March 1997, the veteran reported 
that he had long-standing hearing loss, left greater than 
right, which was first detected in 1964 while in service.  He 
reported that he had fallen in 1993 and had had several 
episodes of vertigo and decrease in hearing.  He reported 
that he had been exposed to artillery, small arms fire and 
aircraft engine noise while in service.  On an authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
50
LEFT
25
30
25
45
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 percent in the left ear.  
The veteran was reported to have tinnitus.  He was reported 
to have mild sensorineural hearing loss of the right ear at 
1000 Hz. and mild to moderately severe sensorineural hearing 
loss at 3000 to 8000 Hz.  He was reported to have mild 
sensorineural hearing loss at 1000 Hz. and moderate to severe 
sensorineural hearing loss at 3000 to 8000 Hz.  The cause of 
the asymmetry in the veteran's hearing loss and reported 
vertigo was reported to be unknown.

On an addendum to the March 1997 VA examination, the examiner 
reported that there was no evidence at or within one year 
following the veteran's discharge from service in 1965 
demonstrating a connection between the current finding of 
hearing loss and his military service.

On a VA joints examination in August 1997, the veteran 
reported that he had fallen in service and had had problems 
with his low back area since that time.  The examiner 
indicated that he had no records to review from the veteran's 
claims file.  A medical record from Dr. Winick, which 
indicated that the veteran had been a patient from 1966 to 
1980, was reported to have been reviewed, although further 
medical records from Dr. Winick were reported to have been 
destroyed.  The impression was that the veteran had had an 
injury to the lumbar spine in 1962 or 1963 by history, from 
which the veteran had recovered and, over time, had gradually 
had other back problems, including herniation of a lumbar 
disc.  The herniation of lumbar disc was reported to be 
asymptomatic and the development of degenerative arthritic 
changes of both the dorsal and lumbar spine was not related 
to his service injury.

On an August 1997 VA radiology report, the impression was 
minimal spondylosis deformans; spondylosis of L5-S1; and 
degenerative joint disease of L5.

On a VA spine examination in August 1998, the veteran's 
claims file was reported to have been reviewed, including 
service medical records dated in January 1962.  The examiner 
reported that, based on the review of the medical record and 
the claims file, there was no correlation of the later 
development of degenerative changes in the low back to the 
veteran's time in service.  The examiner reported that the 
backaches that the veteran had had in service seemed to be a 
situation that one would have from time to time, but did not 
seem to reflect any evidence of more major problems or to be 
related to the later developments of osteoarthritis of the 
lumbar spine.





II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

In addition, certain diseases, such as arthritis, when 
manifest to a compensable degree within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(d) (1999).  


A.  Service Connection for a Lumbosacral Spine Disorder

The veteran contends, in essence, that he currently has a 
lumbosacral spine disorder due to disease or injury incurred 
in or aggravated by service.  He claims that he currently has 
arthritis of the lumbar spine that arose from a fall he had 
in service in 1962.

The service medical records show that, in January 1962, the 
veteran was reported to have fallen and to have had pain in 
the lumbosacral region.  However, he was reported to have no 
paravertebral spasm and x-ray studies were reported to be 
negative.  Also, on a subsequent examination, the veteran was 
reported not to have pain any longer.  On discharge 
examination in June 1965, the veteran's spine was reported to 
be clinically normal.

In July 1990, Benjamin I. Winick, M.D., reported that the 
veteran had presented himself for treatment of the lumbar 
spine in 1966.  However, during his April 1991 hearing at the 
RO, the veteran reported that, when he was first treated by 
Dr. Winick, his back had gone out while he was washing his 
car.  The veteran did not indicate, at the time, that his 
back pain had been due to service, nor did Dr. Winick provide 
such an opinion.

Also, on VA examination in July 1967, the veteran was 
reported to have no significant musculoskeletal abnormalities 
and, in October 1975, x-ray studies were reported to fail to 
visualize any significant lesions of the lumbar spine.

The Board is cognizant of the veteran's assertions regarding 
his lumbosacral spine disorder.  However, he has presented no 
objective evidence of a nexus between any currently 
demonstrated lumbosacral disability and a disease or injury 
incurred in or aggravated by service.  In fact, on VA 
examination in August 1997, the examiner, based on the 
veteran's report of injury to the lumbar spine in service in 
1962, reported that the veteran's current arthritic changes 
of the dorsal and lumbar spine were not related to his 
service injury.

Furthermore, on VA examination in August 1998, the examiner 
reported that, based on his review of the veteran's medical 
record and claims file, there was no correlation between the 
veteran's later development of degenerative changes in the 
lower back and the veteran's time in service.  The examiner 
reported that the backaches that the veteran had had in 
service seemed to be of the kind that one would occasionally 
have, but did not seem to reflect any evidence of more 
serious problems or to be related to the later development of 
osteoarthritis of the lumbar spine.

Also, there is no demonstrated continuity of symptomatology 
of a lumbosacral spine disorder since service.  In fact, the 
service medical records reported that the veteran's spine was 
clinically normal on discharge examination in June 1965 and, 
in addition, x-ray evidence of degenerative arthritic changes 
of the lumbar spine were not reported until VA examination in 
December 1976.  Thus, the veteran's lumbosacral spine 
disorder may not be presumed to have been incurred in service 
pursuant to 38 C.F.R. §§ 3.307, 3.309(a) (1999).

The Board notes that, while medical evidence of record, such 
as a July 1994 VA outpatient treatment record, noted that the 
veteran had a history of problems with his back for the 
previous 30 years and that he had had pain since an injury in 
1962, this is not sufficient medical evidence demonstrating 
that the veteran's lumbosacral spine disorder began in 
service.  It is clear that such was based on the history 
provided by the veteran during the course of the examination.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Such evidence cannot enjoy the presumption of truthfulness as 
to a determination of well groundedness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  Id.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a disease or injury in service, the claim of 
service connection for a lumbosacral spine disorder must be 
denied as not well grounded.  Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
lumbosacral spine disorder due to disease or injury which was 
incurred in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  


B.  Service Connection for Bilateral Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded (i.e., plausible) 
claim.  If he has not, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The veteran contends, in essence, that he currently has 
bilateral hearing loss due to acoustic trauma in service.  He 
claims that his hearing loss was due to his exposure to jet 
engine noise while conducting preflight checks on B-52's 
during his second period of service from 1961 to 1965.  He 
also claims that, in 1985, he was reported to have hearing 
loss while on active duty in the reserves.

The service medical records show that, in March 1965, the 
veteran was reported to have worked in a flight line area for 
three years and to have had exposure to jet engine noise.  He 
was reported to have worn ear protection.  On audiological 
evaluation, he was shown to have bilateral hearing loss 
pursuant to 38 C.F.R. § 3.385.

However, on discharge examination in June 1965, the veteran's 
ears were reported to be clinically normal and, on 
audiological evaluation, he was shown not to have bilateral 
hearing loss pursuant to 38 C.F.R. § 3.385.  The veteran also 
indicated that he had never had ear trouble.

Furthermore, on VA examination in July 1967, the veteran was 
reported not to have a hearing disability.  Thus, there is no 
demonstrated continuity of symptomatology of bilateral 
hearing loss since service.

In February 1976, which is a time period that the record 
shows that the veteran was not on active duty for training, 
an audiological evaluation from Sharpe Army Depot 
demonstrated that the veteran had left ear hearing loss 
pursuant to 38 C.F.R. § 3.385.

However, on VA examination in December 1976, the veteran was 
reported to have normal hearing and his drums were intact.  
In addition, on a USAR examination in September 1979, the 
veteran was shown not to have bilateral hearing loss pursuant 
to 38 C.F.R. § 3.385.

The Board is cognizant of the veteran's assertions regarding 
his current bilateral hearing loss disability.  However, 
although the veteran has been shown to currently have 
bilateral hearing loss disability, he has presented no 
objective evidence of a nexus between any currently 
demonstrated hearing loss disability and a disease or injury 
incurred in or aggravated by service.  In fact, on an 
addendum to the March 1997 VA examination, the examiner 
reported that there was no evidence of record demonstrating a 
connection between the current finding of hearing loss and 
the veteran's military service.

In addition, there is no demonstrated continuity of 
symptomatology of bilateral hearing loss since service.  
There is also no demonstration that the veteran had a chronic 
hearing loss disability in service.  Although the veteran was 
shown to have bilateral hearing loss in March 1965, his 
discharge examination, in June 1965, and his VA examination, 
in July 1967, demonstrated that the veteran did not have a 
hearing disability.

The Board notes that, while an audiological evaluation 
demonstrated that the veteran had a left ear hearing loss 
disability pursuant to 38 C.F.R. § 3.385 in January 1985, 
which was during his time of service in the Army Reserves, 
the examiner reported that the results of the audiometry had 
been established prior to the veteran's initial duty in 
hazardous noise areas.  That is, there was no indication that 
the veteran's left ear hearing loss disability had been 
incurred in or aggravated by service.  No evidence has been 
presented demonstrating a nexus between the veteran's current 
hearing loss disability and his time in service.

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Thus, absent competent medical evidence of linkage to 
service, the veteran's claim of service connection for 
bilateral hearing loss must be denied as not well grounded.  
Caluza, supra.

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has 
bilateral hearing loss due to disease or injury which was 
incurred in or aggravated by service.

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  


ORDER

Service connection for a lumbosacral spine disorder is 
denied, as a well-grounded claim has not been submitted.  

Service connection for bilateral hearing loss is denied, as a 
well-grounded claim has not been submitted.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals




 

